                                                                                                                     Case 2:18-cv-04168-JJT Document 1 Filed 11/20/18 Page 1 of 10



                                                                                                              1   Michael Zoldan; AZ Bar No. 028128
                                                                                                                  Jason Barrat; AZ Bar No. 029086
                                                                                                              2
                                                                                                                  Jessica Miller; AZ Bar No. 031005
                                                                                                              3   ZOLDAN LAW GROUP, PLLC
                                                                                                                  14500 N. Northsight Blvd., Suite 133
                                                                                                              4   Scottsdale, AZ 85260
                                                                                                              5   Tel & Fax: 480.442.3410
                                                                                                                  mzoldan@zoldangroup.com
                                                                                                              6   jbarrat@zoldangroup.com
                                                                                                                  jmiller@zoldangroup.com
                                                                                                              7
                                                                                                              8   Attorneys for Plaintiffs
                                                                                                              9                              UNITED STATES DISTRICT COURT
                                                                                                             10
                                                                                                                                                 DISTRICT OF ARIZONA
                                                                                                             11
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0
                               Tel & Fax : 4 8 0 .4 4 2.34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                                  Viridiana Corrales, an Arizona resident;                      Case No.
                                                                                                             12
                                                                                                                  and Ardelis Vargas, an Arizona resident;
                                                                                                             13
                                                                                                                                       Plaintiffs,
                                                                                                             14
                                                                                                                         v.                                           VERIFIED COMPLAINT
                                                                                                             15
                                                                                                                  Badger Productions, LLC d/b/a
                                                                                                             16
                                                                                                                  Monarch Club - Solistic, an Arizona
                                                                                                             17   company; and Sean Badger, an Arizona                  (Jury Trial Requested)
                                                                                                                  resident;
                                                                                                             18
                                                                                                             19                        Defendants.
                                                                                                             20
                                                                                                             21          Plaintiffs Viridiana Corrales and Ardelis Vargas for their Verified Complaint

                                                                                                             22   against Defendants, hereby alleges as follows:
                                                                                                             23
                                                                                                                                                     NATURE OF THE CASE
                                                                                                             24
                                                                                                                         1.     Plaintiffs bring this action against Defendants for their unlawful failure to
                                                                                                             25
                                                                                                             26   pay minimum wage in violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201-219

                                                                                                             27   (hereinafter “FLSA”); A.R.S. §§ 23-362 - 23-364 (“Arizona Minimum Wage Statute”);
                                                                                                             28
                                                                                                                  and failure to make timely and reasonable payment of wages under the Arizona Wage
                                                                                                                     Case 2:18-cv-04168-JJT Document 1 Filed 11/20/18 Page 2 of 10



                                                                                                              1   Statute, A.R.S. §§ 23-351, 23-353, and 23-355 (“Arizona Wage Statute”).
                                                                                                              2
                                                                                                                         2.     This action is also brought to recover minimum wage compensation,
                                                                                                              3
                                                                                                                  liquidated damages, and statutory penalties resulting from Defendants’ violations of the
                                                                                                              4
                                                                                                              5   FLSA and Arizona Minimum Wage Statute.

                                                                                                              6          3.     This action is also brought to recover unpaid wages, treble damages, and
                                                                                                              7
                                                                                                                  statutory penalties resulting from Defendants’ violations of the Arizona Wage Statute.
                                                                                                              8
                                                                                                                                               JURISDICTION AND VENUE
                                                                                                              9
                                                                                                             10          4.     This Court has jurisdiction over the subject matter and the parties hereto
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                         5.     Plaintiffs’ state law claims are sufficiently related to their federal claim that
                                                                                                             13
                                                                                                                  they form the same case or controversy. This Court therefore has supplemental jurisdiction
                                                                                                             14
                                                                                                             15   over Plaintiffs’ claims under the Arizona Minimum Wage Statute and Arizona Wage

                                                                                                             16   Statute pursuant to 28 U.S.C. § 1367.
                                                                                                             17
                                                                                                                         6.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c) because
                                                                                                             18
                                                                                                                  all or a substantial part of the acts or omissions giving rise to the claims occurred in the
                                                                                                             19
                                                                                                             20   state of Arizona. Plaintiffs were employed by Defendants in this District.

                                                                                                             21                                            PARTIES
                                                                                                             22
                                                                                                                         7.     At all relevant times to the matters alleged herein, Plaintiffs Viridiana
                                                                                                             23
                                                                                                                  Corrales and Ardelis Vargas resided in the District of Arizona.
                                                                                                             24
                                                                                                             25          8.     Plaintiff Viridiana Corrales was a full-time employee of Defendants from on

                                                                                                             26   or about January 2018 until on or about October 2, 2018.
                                                                                                             27          9.     Plaintiff Ardelis Vargas was a full-time employee of Defendants from on or
                                                                                                             28
                                                                                                                  about July 6, 2018 until on or about October 3, 2018.
                                                                                                                     Case 2:18-cv-04168-JJT Document 1 Filed 11/20/18 Page 3 of 10



                                                                                                              1          10.    At all relevant times, Plaintiffs were employees of the Defendants as defined
                                                                                                              2
                                                                                                                  in 29 U.S.C. § 203(e)(1), A.R.S. § 23-362, and A.R.S. § 23-350.
                                                                                                              3
                                                                                                                         11.    Defendant Badger Productions, LLC is a company authorized to do business
                                                                                                              4
                                                                                                              5   in Arizona, and were Plaintiffs’ employer as defined by 29 U.S.C. § 203(e)(1), A.R.S. §

                                                                                                              6   23-362, and A.R.S. § 23-350.
                                                                                                              7
                                                                                                                         12.    Defendant Sean Badger is an Arizona resident. He has directly caused events
                                                                                                              8
                                                                                                                  to take place giving rise to this action. Sean Badger was at all relevant times Plaintiffs’
                                                                                                              9
                                                                                                             10   employer as defined by 29 U.S.C. § 203(e)(1), A.R.S. § 23-362, and A.R.S. § 23-350.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11          13.    Under the FLSA, Defendant Sean Badger is an employer. The FLSA defines
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  “employer” as any individual who acts directly or indirectly in the interest of an employer
                                                                                                             13
                                                                                                                  in relation to an employee. Defendant Sean Badger is an owner of Badger Productions,
                                                                                                             14
                                                                                                             15   LLC. Defendant Sean Badger had the authority to hire and fire employees, supervised and

                                                                                                             16   controlled Plaintiffs’ work schedules or the conditions of their employment, determined
                                                                                                             17
                                                                                                                  the rate and method of Plaintiffs’ payment of wages, and maintained employment records
                                                                                                             18
                                                                                                                  in connection with Plaintiffs’ employment. As a person who acted in the interest of the
                                                                                                             19
                                                                                                             20   previously identified corporate entity in relation to the company’s employees, Sean Badger

                                                                                                             21   is subject to individual and personal liability under the FLSA.
                                                                                                             22
                                                                                                                         14.    Plaintiffs are further informed, believes, and thereon alleges that the
                                                                                                             23
                                                                                                                  Defendants herein gave consent to, ratified, and authorized the acts of all other Defendants,
                                                                                                             24
                                                                                                             25   as alleged herein.

                                                                                                             26          15.    Defendants are sued in both individual and corporate capacities.
                                                                                                             27          16.    Defendants are jointly and severally liable for the injuries and damages
                                                                                                             28
                                                                                                                  sustained by Plaintiffs.
                                                                                                                     Case 2:18-cv-04168-JJT Document 1 Filed 11/20/18 Page 4 of 10



                                                                                                              1          17.    At all relevant times, Defendants have been engaged in interstate commerce
                                                                                                              2
                                                                                                                  and/or have been an enterprise whose gross annual volume of sales made or business done
                                                                                                              3
                                                                                                                  is greater than $500,000.
                                                                                                              4
                                                                                                              5                                 FACTUAL ALLEGATIONS

                                                                                                              6          18.    Defendants are a nightclub.
                                                                                                              7
                                                                                                                         19.    Plaintiff Viridiana Corrales was hired on or about January 2018 as a
                                                                                                              8
                                                                                                                  bartender.
                                                                                                              9
                                                                                                             10          20.    Plaintiff Ardelis Vargas was hired on or about July 6, 2018 as a bartender.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11          21.    Plaintiffs’ primary job duties included preparing beverages for club patrons,
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  interacting with customers, taking orders, and serving drinks.
                                                                                                             13
                                                                                                                         22.    Plaintiffs were to be paid at a rate of $8.00 per hour plus tips.
                                                                                                             14
                                                                                                             15          23.    To this day, Plaintiffs were never compenstated their hourly wage of $8.00

                                                                                                             16   per hour.
                                                                                                             17
                                                                                                                         24.    From the start of their employment, Plaintiffs have not been paid their regular
                                                                                                             18
                                                                                                                  wages or even minimum wages.
                                                                                                             19
                                                                                                             20          25.    Plaintiffs only compensation were through tips from patrons.

                                                                                                             21          26.    Because Plaintiffs received $0.00 throughout the course of their employment,
                                                                                                             22
                                                                                                                  Defendants failed to properly compensate Plaintiffs minimum wage under both the FLSA
                                                                                                             23
                                                                                                                  and the Arizona Minimum Wage Statute.
                                                                                                             24
                                                                                                             25          27.    During the course of their employment, Plaintiffs were considered to be a

                                                                                                             26   non-exempt employee because they fail the salary-basis test by receiving less than $455.00
                                                                                                             27   per week in wages.
                                                                                                             28
                                                                                                                         28.    Throughout the course of their employment, Defendants did not pay
                                                                                                                     Case 2:18-cv-04168-JJT Document 1 Filed 11/20/18 Page 5 of 10



                                                                                                              1   Plaintiffs any compensation at all in exchange for the work they performed for the benefit
                                                                                                              2
                                                                                                                  of Defendants.
                                                                                                              3
                                                                                                                          29.   Defendants refused and/or failed to properly disclose or apprise Plaintiffs of
                                                                                                              4
                                                                                                              5   their rights under the FLSA, Arizona Minimum Wage Statute, and Arizona Wage Statute.

                                                                                                              6           30.   Defendants willfully failed and/or refused to compensate Plaintiffs at the
                                                                                                              7
                                                                                                                  rates and amounts required by the FLSA and the Arizona Minimum Wage Statute.
                                                                                                              8
                                                                                                                          31.   Defendants’ failure and/or refusal to compensate Plaintiffs at the rates and
                                                                                                              9
                                                                                                             10   amounts required by the FLSA, Arizona Minimum Wage Statute, and Arizona Wage
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   Statute were willful.
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                                                COUNT I
                                                                                                             13            (FAILURE TO PAY MINIMUM WAGE – FLSA – 29 U.S.C. § 206)
                                                                                                             14           32.   Plaintiffs incorporate by reference all of the above allegations as though fully
                                                                                                             15
                                                                                                                  set forth herein.
                                                                                                             16
                                                                                                                          33.   At all relevant times, Plaintiffs were employed by Defendants within the
                                                                                                             17
                                                                                                             18   meaning of the FLSA.
                                                                                                             19           34.   Plaintiffs were employees entitled to the statutorily mandated minimum
                                                                                                             20
                                                                                                                  wage.
                                                                                                             21
                                                                                                                          35.   Defendants have intentionally failed and/or refused to pay Plaintiffs
                                                                                                             22
                                                                                                             23   minimum wage according to the provisions of the FLSA.

                                                                                                             24           36.   As a direct result of Defendants’ violations of the FLSA, Plaintiffs have
                                                                                                             25
                                                                                                                  suffered damages by not receiving any compensation in accordance with 29 U.S.C.§ 206.
                                                                                                             26
                                                                                                                          37.   In addition to the amount of unpaid minimum wages owed to Plaintiffs, they
                                                                                                             27
                                                                                                             28   are entitled to recover an additional equal amount as liquidated damages pursuant to 29

                                                                                                                  U.S.C. § 216(b).
                                                                                                                     Case 2:18-cv-04168-JJT Document 1 Filed 11/20/18 Page 6 of 10



                                                                                                              1          38.    Defendants’ actions in failing to compensate Plaintiffs, in violation of the
                                                                                                              2
                                                                                                                  FLSA, were willful. Defendants knew Plaintiffs were not being compensated anything for
                                                                                                              3
                                                                                                                  time worked and failed to pay proper minimum wages. Defendants knew their failure to
                                                                                                              4
                                                                                                              5   pay minimum wage was a violation of the FLSA.

                                                                                                              6          39.    Defendants have not made a good faith effort to comply with the FLSA.
                                                                                                              7
                                                                                                                         40.    Plaintiffs are also entitled to an award of attorneys’ fees and other statutory
                                                                                                              8
                                                                                                                  damages pursuant to 29 U.S.C. § 216(b).
                                                                                                              9
                                                                                                             10                               COUNT II
                                                                                                                       (FAILURE TO PAY MINIMUM WAGE – ARIZONA MINIMUM WAGE
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11                              STATUTE)
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                         41.    Plaintiffs incorporate by reference all of the above allegations as though fully
                                                                                                             13
                                                                                                                  set forth herein.
                                                                                                             14
                                                                                                             15          42.    At all relevant times, Plaintiffs were employed by Defendants within the

                                                                                                             16   meaning of the Arizona Minimum Wage Statute.
                                                                                                             17
                                                                                                                         43.    Defendants intentionally failed and/or refused to pay Plaintiffs minimum
                                                                                                             18
                                                                                                                  wage according to the provisions of the Arizona Minimum Wage Statute.
                                                                                                             19
                                                                                                             20          44.    In addition to the amount of unpaid minimum wage owed to Plaintiffs, they

                                                                                                             21   are entitled to recover an additional amount equal to twice the underpaid wages and interest
                                                                                                             22
                                                                                                                  pursuant to A.R.S. § 23-364(g).
                                                                                                             23
                                                                                                                         45.    Plaintiffs are also entitled to an award of attorneys’ fees and costs pursuant
                                                                                                             24
                                                                                                             25   to A.R.S. § 23-364(g).

                                                                                                             26                             COUNT III
                                                                                                                    (FAILURE TO TIMELY PAY WAGES DUE – ARIZONA WAGE STATUTE)
                                                                                                             27
                                                                                                             28
                                                                                                                         46.    Plaintiffs incorporate by reference all of the above allegations as though fully
                                                                                                                     Case 2:18-cv-04168-JJT Document 1 Filed 11/20/18 Page 7 of 10



                                                                                                              1   set forth herein.
                                                                                                              2
                                                                                                                         47.    At all relevant times, Plaintiffs were employed by Defendants within the
                                                                                                              3
                                                                                                                  meaning of the Arizona Wage Statute.
                                                                                                              4
                                                                                                              5          48.    Defendants were aware of their obligation to pay timely wages pursuant to

                                                                                                              6   A.R.S. § 23-351.
                                                                                                              7
                                                                                                                         49.    Defendants were aware that, under A.R.S. § 23-353, they were obligated to
                                                                                                              8
                                                                                                                  pay all wages due to Plaintiffs.
                                                                                                              9
                                                                                                             10          50.    Defendants failed to timely pay Plaintiffs wages due without a good faith
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   basis for withholding the wages.
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                         51.    Defendants have willfully failed and refused to timely pay wages due to
                                                                                                             13
                                                                                                                  Plaintiffs. As a result of Defendants' unlawful acts, Plaintiffs are entitled to the statutory
                                                                                                             14
                                                                                                             15   remedies provided pursuant to A.R.S. § 23-355.

                                                                                                             16                              CONCLUSION AND PRAYER FOR RELIEF
                                                                                                             17
                                                                                                                         WHEREFORE, Plaintiffs pray:
                                                                                                             18
                                                                                                                         A.     For the Court to declare and find that the Defendants committed the
                                                                                                             19
                                                                                                             20                 following acts:

                                                                                                             21                       i.       violated minimum wage provisions of the FLSA, 29 U.S.C. § 206,
                                                                                                             22
                                                                                                                                               by failing to pay minimum wages;
                                                                                                             23
                                                                                                                                      ii.      willfully violated minimum wage provisions of the FLSA, 29
                                                                                                             24
                                                                                                             25                                U.S.C. § 206, by failing to pay minimum wages;

                                                                                                             26                       iii.     violated minimum wage provisions of the Arizona Minimum
                                                                                                             27                                Wage Statute, by failing to pay minimum wages;
                                                                                                             28
                                                                                                                                      iv.      willfully violated minimum wage provisions of the Arizona
                                                                                                                  Case 2:18-cv-04168-JJT Document 1 Filed 11/20/18 Page 8 of 10



                                                                                                              1                        Minimum Wage Statute, by failing to pay minimum wages;
                                                                                                              2
                                                                                                                                v.     willfully violated the Arizona Wage Statute by failing to pay all
                                                                                                              3
                                                                                                                                       wages due to Plaintiffs;
                                                                                                              4
                                                                                                              5      B.     For the Court to award compensatory damages, including liquidated damages

                                                                                                              6             pursuant to 29 U.S.C. § 216(b) and/or treble damages pursuant to the Arizona
                                                                                                              7
                                                                                                                            Wage Statute, in an amount to be determined at trial;
                                                                                                              8
                                                                                                                     C.     For the Court to award an additional amount equal to twice the underpaid
                                                                                                              9
                                                                                                             10             minimum wages and interest pursuant to A.R.S. § 23-364(g), in an amount
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11             to be determined at trial.
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                     D.     For the Court to award interest on all wage compensation due accruing from
                                                                                                             13
                                                                                                                            the date such amounts were due under all causes of action set forth herein;
                                                                                                             14
                                                                                                             15      E.     For the Court to award such other monetary, injunctive, equitable, and

                                                                                                             16             declaratory relief as the Court deems just and proper;
                                                                                                             17
                                                                                                                     F.     For the Court to award Plaintiffs’ reasonable attorneys’ fees and costs
                                                                                                             18
                                                                                                                            pursuant to 29 U.S.C. § 216(b), A.R.S. § 23-364(g), and A.R.S. § 12-341.01
                                                                                                             19
                                                                                                             20             and all other causes of action set forth herein;

                                                                                                             21      G.     Any other remedies or judgments deemed just and equitable by this Court.
                                                                                                             22
                                                                                                                                                   JURY DEMAND
                                                                                                             23
                                                                                                                     Plaintiffs hereby demands a trial by jury of all issues so triable.
                                                                                                             24
                                                                                                             25                      RESPECTFULLY SUBMITTED November 20, 2018.

                                                                                                             26                                          ZOLDAN LAW GROUP, PLLC
                                                                                                             27
                                                                                                                                                    By: /s/ Jason Barrat
                                                                                                             28                                          14500 N. Northsight Blvd, Suite 133
                                                                                                                                                         Scottsdale, AZ 85260
                                                                                                                                                         Attorneys for Plaintiffs
                                                                                                                     Case 2:18-cv-04168-JJT Document 1 Filed 11/20/18 Page 9 of 10



                                                                                                              1                                       VERIFICATION
                                                                                                              2
                                                                                                                         Plaintiffs Viridiana Corrales and Ardelis Vargas declare under penalty of perjury that
                                                                                                              3
                                                                                                                  they have read the foregoing Verified Complaint and are familiar with the contents thereof.
                                                                                                              4
                                                                                                              5   The matters asserted therein are true and based on their personal knowledge, except as to

                                                                                                              6   those matters stated upon information and belief, and as to those matters, they believe them
                                                                                                              7
                                                                                                                  to be true.
                                                                                                              8
                                                                                                              9
                                                                                                             10
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11                                             _______________________
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                                                                            Viridiana Corrales
                                                                                                             12
                                                                                                             13
                                                                                                             14
                                                                                                             15
                                                                                                             16                                             _______________________
                                                                                                                                                            Ardelis Vargas
                                                                                                             17
                                                                                                             18
                                                                                                             19
                                                                                                             20
                                                                                                             21
                                                                                                             22
                                                                                                             23
                                                                                                             24
                                                                                                             25
                                                                                                             26
                                                                                                             27
                                                                                                             28
                                                                                                                    Case 2:18-cv-04168-JJT Document 1 Filed 11/20/18 Page 10 of 10



                                                                                                             1                                        VERIFICATION
                                                                                                             2
                                                                                                                         Plaintiffs Viridiana Corrales and Ardelis Vargas declare under penalty of perjury that
                                                                                                             3
                                                                                                                  they have read the foregoing Verified Complaint and are familiar with the contents thereof.
                                                                                                             4
                                                                                                             5    The matters asserted therein are true and based on their personal knowledge, except as to

                                                                                                             6    those matters stated upon information and belief, and as to those matters, they believe them
                                                                                                             7
                                                                                                                  to be true.
                                                                                                             8
                                                                                                             9
                                                                                                             10
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11                                             _______________________
                               Tel & Fax: 480.4 4 2.34 10 – mzo ld an@zo ld an g ro up.co m




                                                                                                                                                            Viridiana Corrales
                                                                                                             12
                                                                                                             13
                                                                                                             14
                                                                                                             15
                                                                                                             16                                             _______________________
                                                                                                                                                            Ardelis Vargas
                                                                                                             17
                                                                                                             18
                                                                                                             19
                                                                                                             20
                                                                                                             21
                                                                                                             22
                                                                                                             23
                                                                                                             24
                                                                                                             25
                                                                                                             26
                                                                                                             27
                                                                                                             28
